DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 08/11/2022 is accepted and entered. Applicant’s amendments to the claims have overcome the previous 112b rejections and the previous 112b rejections have been withdrawn. Applicant’s amendments to the specification have overcome the previous specification objection and the specification objection has been withdrawn.
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.
Applicant alleges on pages 8-9 of the remarks that the combination of Bunting/Deem does not teach or reasonably disclose inserting a needle group into each of the plurality of treatment apertures to a predetermined depth at which a needle cartridge tube contacts an upper surface of the template. Applicant argues that Deem merely suggests that the template engage the delivery device, and argues that Bunting would manually ensure the treatment is delivered at a consistent depth, but neither reference discloses inserting a needle group to a predetermined depth at which a needle cartridge tube contacts an upper surface of the template. However, Bunting clearly indicates that the needle group of the device is inserted to a predetermined depth until the needle cartridge tube contacts the patient’s skin. Bunting states in ¶ [0071] that the “hand piece wand 50 is gently applied to the skin, perpendicular to it and applied so that the needles are penetrating up to the hilt of the needle assembly after setting the needle depth.” Therefore, when the template is left on the skin prior to the procedure as taught by Deem, the hilt of the needle assembly will instead contact the template rather than the patient’s skin. Therefore, the combination of Bunting/Deem does disclose the limitations of Claim 17 as set forth below.
Applicant alleges on pages 10-11 of the remarks that Bunting does not teach or reasonably disclose a template and inserting a needle group into each of the plurality of treatment apertures to a predetermined depth at which a needle cartridge tube contacts an upper surface of the template. Applicant further alleges that Bunting teaches away from leaving the template on the skin since Bunting discloses removing the template from the skin prior to using the device. However, there is no disclosure in Bunting that leaving the template on the skin, rather than filling the template holes on with a marker and removing the template, would impact the functionality of the device. Additionally, as set forth above, Bunting clearly indicates that the needle group of the device is inserted to a predetermined depth until the needle cartridge tube contacts the patient’s skin. Bunting states in ¶ [0071] that the “hand piece wand 50 is gently applied to the skin, perpendicular to it and applied so that the needles are penetrating up to the hilt of the needle assembly after setting the needle depth.” Therefore, since the template of Bunting is fully capable of remaining on the skin, the needle cartridge tube of Bunting would be fully capable of contacting the upper surface of the template when the device is used.
Applicant did not specifically argue the dependent claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 9, 10, 13, 21-24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunting et al (US 2013/0123746).
Regarding Claim 1, Bunting discloses a template (80, Fig. 8) for removing a skin marking through dermal disruption (¶ [0065-0066]), the template comprising
a sheet of material (¶ [0066], Fig. 8) comprising a plurality of treatment apertures (84, Fig. 8) spaced in a repeating pattern throughout the sheet of material (¶ [0066], Fig. 8), wherein the sheet of material is flexible and conforms to a non-flat surface of skin on a patient (¶ [0066]);
an adhesive layer positioned on a lower surface of the sheet of material (¶ [0066]), wherein the adhesive layer is coextensive with the lower surface, circumscribing the plurality of treatment apertures (84, Fig. 8; ¶ [0066]; since the template can be cut to fit the size of the skin marking, the adhesive layer inherently is coextensive with the lower surface of the template to ensure the template still has adhesive capabilities after cutting; additionally, since the apertures are described as apertures that provide access to the skin, the adhesive inherently circumscribes the treatment apertures); and
a release liner (backing 82, Fig. 8) coupled to the adhesive layer (¶ [0066]);
wherein each of the plurality of treatment apertures (84, Fig. 8) receives a needle group of a needle cartridge (72, Fig. 4; ¶ [0027]) that punctures the skin of a patient to a predetermined depth at which a needle cartridge tube of the needle cartridge contacts an upper surface of the template (¶ [0026, 0034-0037, 0071]; the physician determines the appropriate needle depth based on the individual skin marking to be removed and adjusts the needle depth via the handpiece accordingly, in use the needle is inserted up to the hilt/needle cartridge tube to ensure proper depth is reached). The template of Bunting is fully capable of remaining on the skin during treatment so that the needles are applied to the skin through the apertures and the needle cartridge tube contacts the upper surface of the template rather than the skin of the user. 
Regarding Claim 6, Bunting discloses a template (80, Fig. 8) for removing a skin marking through dermal disruption (¶ [0065-0066]), the template comprising
a sheet of material (¶ [0066], Fig. 8) comprising a plurality of treatment apertures (84, Fig. 8) spaced in a repeating pattern throughout the sheet of material (¶ [0066], Fig. 8), wherein each of the plurality of treatment apertures (84, Fig. 8) receives a needle group of a needle cartridge (72, Fig. 4; ¶ [0027]) that punctures the skin of a patient to a predetermined depth at which a needle cartridge tube of the needle cartridge contacts an upper surface of the template (¶ [0026, 0034-0037, 0071]; the physician determines the appropriate needle depth based on the individual skin marking to be removed and adjusts the needle depth via the handpiece accordingly, in use the needle is inserted up to the hilt/needle cartridge tube to ensure proper depth is reached). The template of Bunting is fully capable of remaining on the skin during treatment so that the needles are applied through the apertures and the needle cartridge tube contacts the upper surface of the template rather than the skin of the user.
Bunting also discloses an adhesive layer positioned on a lower surface of the sheet of material (¶ [0066]); and a release liner (backing 82, Fig. 8) coupled to the adhesive layer (¶ [0066]).
Regarding Claims 2 and 10, Bunting discloses each of the plurality of treatment apertures (84, Fig. 8) is disk shaped (as shown in Fig. 8).
Regarding Claims 3 and 13, Bunting discloses the plurality of treatment apertures (84, Fig. 8) are arranged in a rhomboid pattern (see Image 1).

    PNG
    media_image1.png
    539
    421
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 8 of Bunting
Regarding Claim 9, Bunting discloses the sheet of material is flexible and conforms to a non-flat surface of skin on a patient (¶ [0066]).
Regarding Claim 21, Bunting discloses the skin marking comprises a tattoo (¶ [0001, 0066]).
Regarding Claim 22, Bunting discloses the skin marking comprises a skin irregularity (¶ [0001]; a stretch mark and/or scar can be considered a skin irregularity).
Regarding Claim 24, Bunting discloses the skin irregularity comprises a stretch mark (¶ [0001]).
Regarding Claim 25, Bunting discloses the needle group of a needle cartridge punctures and shears the skin of a patient to a predetermined depth (¶ [0026, 0034-0037, 0071]).
Claim(s) 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunting et al (US 2013/0123746) as evidenced by Carter et al (Identifying secondary skin lesions, Nursing, 2004).
Regarding Claim 23, Bunting further discloses the skin irregularity comprises a skin lesion (¶ [0001] indicates the system can be used to remove scars, and Carter teaches that scars are a type of skin lesion as shown in the chart).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bunting et al (US 2013/0123746).
Regarding Claim 8, Bunting is silent whether the sheet of material comprises a side length of 1 to 2 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Bunting to have a side length of 1 to 2 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Bunting would not operate differently with a side length of 1 to 2 inches and since a template with a side length of 1 to 2 inches would be ideal for removing small tattoos and other small skin irregularities the device would function appropriately with a side length of 1 to 2 inches. Further, applicant places no criticality on the range claimed, indicating simply that the side length “may” be within the claimed ranges (¶ [0133] of the instant application indicates the template can vary in dimensions and can be any size).
Regarding Claim 11, Bunting discloses disk apertures (84, Fig. 8) with a diameter of 3-6 mm and are spaced apart 2-5 mm from a center of the aperture. 
However, Bunting does not explicitly disclose the apertures have a diameter of 1 to 2 mm and are spaced apart 2 to 3 mm from a center of the aperture.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing of the apertures of Bunting to be from 2-5 mm to 2-3mm as applicant appears to have placed no criticality on the claimed range (the specification indicates that various spacing distances can be used including 8 mm, ¶ [0067, 0133]; therefore criticality is not present as sizes outside of the claimed range can be used with full functionality of the device) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Bunting to have an aperture diameter of 1 to 2 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Bunting would not operate differently with an aperture diameter of 1 to 2 mm and since smaller apertures would be useful when treating a smaller overall skin marking, the device would function appropriately with an aperture diameter of 1 to 2 mm. Further, applicant places no criticality on the range claimed, since the specification recites both 1.67 mm diameter disks and 5 mm diameter disks (¶ [0067, 0133]).
Regarding Claim 12, Bunting is silent whether the plurality of treatment apertures are equal in size to a macro needle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Bunting to have the treatment apertures be equal in size to a macro needle since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Bunting would not operate differently with treatment apertures the size of a macro needle and since the template will still allow for removal of skin and therefore removal of a skin marking, the device would function appropriately with treatment apertures the size of a macro needle. Further, applicant places no criticality on the range claimed, indicating simply that the treatment aperture diameters could be 1.67 mm diameter disks and 5 mm diameter disks (¶ [0067, 0133]) or that the apertures “may” accommodate macro needles (¶ [0140]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bunting et al (US 2013/0123746) in view of Ginggen et al (US 2017/0367729).
Regarding Claim 14, Bunting is silent whether the plurality of treatment apertures are spaced in a square pattern.
Ginggen teaches a method of treating the skin to remove skin irregularities (Abstract), thus being in the same field of endeavor, where an array of ablation members can be used on the skin (¶ 0155]). The ablation members can have a square pattern or a staggered pattern (¶ [0155]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the template of Bunting to have the plurality of treatment apertures be spaced in a square pattern, as taught by Ginggen (¶ [0155]). Ginggen teaches that a square and rhomboid pattern for treatment apertures in a patient’s skin are obvious variants of one another and both result in the predictable results of treating a patient’s skin over a large area (as motivated by Ginggen ¶ [0155]). Therefore, one of ordinary skill in the art would find it obvious to simply substitute the square pattern of Ginggen for the rhomboid pattern of Bunting.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bunting et al (US 2013/0123746) in view of Deem et al (US 2010/0049178).
Regarding Claim 17, Bunting discloses a method for removing a skin marking through dermal disruption (¶ [0065-0066]), the method comprising:
removing a release liner from a template (80, Fig. 8), exposing an adhesive layer (¶ [0066]);
adhering the template (80, Fig. 8) including a plurality of treatment apertures (84, Fig. 8) over a skin marking on a patient (¶ [0066]);
inserting a needle group to a predetermined depth at which a needle cartridge tube contacts the patient’s skin (¶ [0026, 0034-0037, 0071]; the physician determines the appropriate needle depth based on the individual skin marking to be removed and adjusts the needle depth via the handpiece accordingly, in use the needle is inserted up to the hilt/needle cartridge tube to ensure proper depth is reached); and
removing the template (80, Fig. 8) from the skin marking of the patient (¶ [0066]).
Bunting is silent regarding inserting a needle group into each of the plurality of treatment apertures to a predetermined depth at which a needle cartridge tube contacts an upper surface of the template.
Deem teaches a method of dermal disruption (Abstract) where a template is used to facilitate the staged application of treatment to an area over time (¶ [0270]; Fig. 56). The template can be made of a frame with removable or adjustable pieces to reflect the desired pattern of treatment (¶ [0270]; Fig. 56). The frame template can be used instead of drawing a pattern on the patient’s skin, indicating the frame remains in place during skin treatment (¶ [0270]). This ensures the proper area of the skin is being treated to optimize the treatment results (¶ [0269-0270]). Using a frame rather than drawing on the skin reduces treatment steps, saving the patient and provider time. This could allow the provider to perform more treatments in a day and could save money for the patient by reducing treatment time.
Therefore, it would have been obvious to modify the template of Bunting to remain on the skin during the skin treatment process, as taught by Deem (Fig. 56, ¶ [0269-0270]). This ensures the proper area of the skin is being treated in each session and therefore optimizes the treatment results (as motivated by Deem ¶ [0269-0270]). Using a frame rather than drawing on the skin reduces treatment steps, saving the patient and provider time. This could allow the provider to perform more treatments in a day and could save money for the patient by reducing treatment time.
Regarding Claim 18, Bunting further discloses the template (80, Fig. 8) is flexible to conform to a non-flat surface of skin on a patient (¶ [0066]).
Regarding Claim 19, Bunting further discloses a position of the template (80, Fig. 8) is adjusted to puncture untreated skin in a second treatment (¶ [0068]).
Regarding Claim 20, Bunting further discloses the second treatment is a partial treatment (¶ [0066, 0068]; since the template only results in treatment to areas within the apertures 84, each treatment can be considered a partial treatment because there will be untreated areas of the skin marking).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781